ORDER
On 2 April 1945, Suli of Amouli village, filed his application with the Attorney General of American Samoa to register the matai name “Gogo”. Notice of his application was posted on the bulletin board at the Administration Building for thirty days as required by law. On 30 April 1945, Togafau of Amouli village, filed an objection to the registration of the matai name Gogo by Suli, and at the same time filed his claim to register the name Gogo.
*217The case was called for trial before the High Court of American Samoa on 6 June 1945, at which time, Suli and his counsel, Manaea, and Togafau and his counsel, Fuata, were present in court.
Upon the call of the case for trial, Togafau and his counsel Fuata stated in open court that Togafau desired to withdraw his objection and his application to register the name in favor of Suli. Togafau and his counsel agreed and consented in open court that Suli was entitled to register the matai name Gogo. The parties to the controversy having all agreed that Suli of Amouli village should be allowed to register the name, there is no further controversy before the court. Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that the matai name, Gogo, shall be forthwith registered in the name of Suli of Amouli village and he shall hereafter hold the matai name of the Gogo family.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the cost of this case be fixed at $25.00 and that the same shall be paid by the objector, Togafau of Amouli village.
:IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be delivered to the Attorney General of American Samoa.